      Case: 1:18-cv-00540-WOB Doc #: 36 Filed: 10/08/18 Page: 1 of 2 PAGEID #: 296



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


STEPHANIE LEIGH WHITAKER, et al.,                  :

                        Plaintiffs,                :           Case No. 1:18-cv-00540-WOB

vs.                                                :           Judge William O. Bertelsman

JUDGE JOSEPH W. KIRBY,                             :

                        Defendant.                 :


                 NOTICE OF DEFENDANT JUDGE KIRBY IN RESPONSE
                      TO COURT ORDER ON OCTOBER 2, 2018


         There was no appellate brief filed in the State Court appeal of this matter.

         As can be seen in plaintiff/appellant’s Certificate of Service, the appellant did not serve

that brief on any opposing party.

         Further, Judge Kirby exercises his judicial discretion in these matters based on what he

believes is the best interests of the child. He therefore does not consider himself to be an

“opposing party” and does not intend to file a State Court brief.

                                                       Respectfully submitted,

                                                       /s/ J. Stephen Teetor
                                                       J. Stephen Teetor, Lead Counsel (0023355)
                                                       Aaron M. Glasgow                (0075466)
                                                       ISAAC WILES BURKHOLDER & TEETOR, LLC
                                                       Two Miranova Place, Suite 700
                                                       Columbus, Ohio 43215
                                                       (614) 221-2121
                                                       Fax (614) 365-9516
                                                       email: jteetor@isaacwiles.com
                                                               aglasgow@isaacwiles.com
                                                       Attorneys for Defendant
   Case: 1:18-cv-00540-WOB Doc #: 36 Filed: 10/08/18 Page: 2 of 2 PAGEID #: 297



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 8, 2018, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.



                                                       /s/ J. Stephen Teetor
                                                       J. Stephen Teetor




                                                  2
